The defendant, Drury Hall, on 16 July, 1847, made a deed of gift to his son Caleb F. Hall of a negro slave, Mack, and the same being duly attested, he immediately acknowledged and had it registered in (27) the county of Duplin, where he lived. His said son, as well as the slave Mack were quite young; both remained with the donor as members of the family. Afterwards the said Drury, with his family, removed to the county of Jones into the neighborhood where the plaintiff lived, and sold and delivered the said slave Mack to the plaintiff for the sum of $375, making a bill of sale for the title. It appears from the evidence that the slave at this time was worth six or seven hundred dollars.
The plaintiff alleges in his bill that this deed of gift was intended to defraud him or some other person; that it was not known in the part of Duplin County whence Hall had removed, nor was it known in the neighborhood to which he removed, and where the latter transaction took place; that so far from this, the said Drury always represented himself as the undisputed owner of the slave.
The prayer of the bill is that the deed of gift be delivered up to be canceled, the defendant Caleb be declared a trustee for his benefit, and for general relief.
The defendant Drury Hall answered, denying that he had practiced, or had intended to practice, any fraud on the plaintiff or any one else; that the deed of gift was notorious, not only at Duplin Courthouse, where it was registered immediately after it was made, but in his neighborhood in that county; and when he removed to Jones it became known in that county, and particularly to the plaintiff, who took pains to inquire into the defendant Drury's title before concluding the trade with him, and finally determined, as he said, to risk $375 on the event, and that this sum was not more than half the value of the slave. He explains the circumstance of his remaining in possession of the slave by the fact that both his son and the donee and the slave Mack were very young at the time of the gift and were obliged to remain in his family and under his control. The other defendants answer and deny all combination, etc. Replication and commission and proofs taken, which are sufficiently adverted to in the opinion of the Court. *Page 37 
The deed of gift, which was duly registered, vested the title of the slave in the defendant Caleb F. Hall. For the purpose of setting this deed aside or of converting the said Caleb into a trustee, the plaintiff alleges that he afterwards bought the slave from the defendant, and that the deed of gift was executed by the said Drury with an intent to defraud the plaintiff. The case does not come within the provision of 27 Elizabeth for the protection of subsequent purchasers — that statute being confirmed to land; and if we suppose that equity will protect a subsequent purchaser of a slave, for valuable consideration, against a prior voluntary conveyance which was executed in contemplation of such subsequent sale, the proof in the case fails to support the allegation that the deed of gift in this instance was made in contemplation of the sale to the plaintiff. Eight years intervened between the gift and the sale. This excludes the inference that the one was made in contemplation of the other, and the circumstance that the slave continued in the possession of the donor is fully accounted for by the fact that the son was of very tender years and lived with his father, and the slave, who was also a mere child — too young to be hired out — lived there also. Upon the whole evidence, we are satisfied that at the date of the deed of gift it was not in the contemplation of the donor to defraud the plaintiff or any other subsequent purchaser, and as the deed was duly registered, we can only account for his afterwards being able to cheat the plaintiff by the fact of his offering to sell the slave for about one-half of his value — the consideration paid being $375, and the value, according to the testimony, some six or seven hundred dollars. So it was the misfortune of the plaintiff to have been lured into a speculation without taking the pains to prosecute the inquiry which ought to have been suggested by the very law sum for which the defendant Drury was willing to sell. However this may be, there is nothing (29) to affect the conscience of the donee Caleb F. Hall, and no ground upon which, in equity, he can be decreed to give up his title to the plaintiff.
The bill must be dismissed, but with costs as to Drury Hall. The other defendants are entitled to costs.
PER CURIAM.                                             Bill dismissed. *Page 38